STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                              NO.   2021    KW   1242

VERSUS


ANDREW      D.    WETZEL                                                JANUARY      21,   2022




In   Re:         Andrew      D.    Wetzel,    applying for     supervisory writs,            22nd
                  Judicial        District    Court,   Parish      of   St.   Tammany,       Nos.
                  437719,         439156,    440180,   446758,      448399,     450459,       and

                  455768.




BEFORE:          GUIDRY?      HOLDRIDGE,      AND   CHUTZ,   JJ.


        WRIT     DENIED.


                                                 JMG

                                                 GH
                                                WRC




COURT      OF APPEAL,        FIRST    CIRCUIT




        DEP UTt CLERK OF COURT
                 FOR   THE   COURT